                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AFSHIN TIRAIE,                                    Case No. 18-cv-06727-SVK
                                   8                    Plaintiff,
                                                                                           ORDER REGARDING PLAINTIFF’S
                                   9             v.                                        AUGUST 18, 2019 DISCOVERY
                                                                                           LETTER
                                  10     GAVILAN JOINT COMMUNITY
                                         COLLEGE DISTRICT,                                 Re: Dkt. No. 50
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The Court held a hearing on Plaintiff’s discovery dispute. Dkt. 50. Plaintiff, pro se, and

                                  14   counsel for Defendant, Mark Davis, appeared. The Court reviewed its prior order of June 13, 2019

                                  15   (Dkt. 39) regarding related discovery disputes with the Parties. For the reasons discussed at the

                                  16   hearing, Plaintiff’s discovery request is GRANTED IN PART AND DENIED IN PART. The

                                  17   Court ORDERS Defendant to produce the resumes of Mr. Grace and Ms. Potter to Plaintiff by

                                  18   3:00 p.m. on Wednesday, August 21, 2019. Plaintiff is reminded of the restrictions on the use of

                                  19   documents produced in this litigation pursuant to the Protective Order. Dkt. 47.

                                  20          SO ORDERED.

                                  21

                                  22   Dated: August 20, 2019

                                  23

                                  24
                                                                                                   SUSAN VAN KEULEN
                                  25                                                               United States Magistrate Judge
                                  26

                                  27

                                  28
